Utta31 14141                                       03/23/2021
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0039
                                          DA 21-0039
                                                                             FILED
IN RE THE MARRIAGE OF:
                                                                             MAR 2 3 2021
DAVINA ATTAR-WILLIAMS,                                                  Bovven Greenwood
                                                                      Clerk of Supreme
                                                                                       Court
                                                                         State of Montana

             Petitioner and Appellant,
                                                                   ORDER
       and

STEVEN THOMAS WILLIAMS,

             Respondent and Appellee.


      Petitioner and Appellant Davina Attar-Williams has moved for a stay of this appeal
pending the resolution of her request to disqualify Hon. Donald L. Harris, who presided over the
underlying matter in the Thirteenth Judicial District Court, Yellowstone County, Cause No. DR-
19-0893. Respondent and Appellee Steven Thomas Williams objects to Attar-Williams's motion.
      This Court has denied Attar-Williarns's request to disqualify Judge Harris. As such, the
grounds for her motion to stay this appeal are moot.
      Therefore,
      IT IS ORDERED that Petitioner and Appellant Davina Attar-Williams motion to stay this
appeal is DENIED as MOOT.
      The Clerk is directed to provide copies ofthis order to Attar-Williams personally and to all
counsel of record.
      DATED this      3    day of March, 2021.




                                                             Chief Justice